Citation Nr: 0722674	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  05-36 292	)	DATE
	)
	)
On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for visual impairment, 
claimed as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to service-connected 
diabetes mellitus.

3.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for a kidney disorder, 
claimed as secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for anemia, claimed as 
secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1968 to September 1970.  These matters are before 
the Board of Veterans' Appeals (Board) on appeal from a 
September 2004 rating decision by the Indianapolis RO.  In 
March 2006, a Travel Board hearing was held before the 
undersigned.  The veteran stated that he would submit private 
medical records, but no such records have been received.

The matters of entitlement to service connection for 
hypertension, a kidney disorder, peripheral neuropathy, and 
anemia, all claimed as secondary to service-connected 
diabetes mellitus are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if any action on his part is required.


FINDING OF FACT

A compensable visual impairment disability is not currently 
shown.





CONCLUSION OF LAW

Service connection for visual impairment as secondary to 
diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.310 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include ratings assigned and effective dates 
of awards).  

August 2003, December 2003, May 2004, and August 2004 letters 
(prior to the RO's initial adjudication of these claims) 
informed the veteran of evidence and information necessary to 
substantiate his claims, the information required of him to 
enable VA to obtain evidence in support of his claims, the 
assistance that VA would provide to obtain evidence and 
information in support of his claims, and the evidence that 
he should submit if he did not desire VA to obtain such 
evidence on his behalf.  He was advised to submit relevant 
evidence in his possession.  While he was not provided notice 
regarding disability ratings or effective dates of awards 
(see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)), 
neither the rating of a disability nor an effective date of 
an award is a matter for consideration herein.  An October 
2005 statement of the case (SOC) and January 2006 
supplemental SOC (SSOC) outlined the regulation implementing 
the VCAA, and also notified the veteran of what the evidence 
showed, of the governing legal criteria, and of the basis for 
the denial of the claim.  While complete notice was not 
provided prior to the initial adjudication of the claim, such 
defect does not affect the essential fairness of the 
adjudication process.  The appellant has clearly received all 
critical notice, and has had ample opportunity to 
respond/supplement the record after notice was given.  The 
claim was thereafter readjudicated.  See January 2006 SSOC.  
The appellant is not prejudiced by any technical notice 
timing or content defect that may have occurred earlier along 
the way, nor is it otherwise alleged.  

Regarding VA's duty to assist, the RO has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  As there 
is no evidence he currently has a diagnosis of a compensable 
eye disability, an examination for an opinion as to a 
possible relationship between such disability and his 
service-connected disability is not necessary.  38 C.F.R. 
§ 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004).   
Evidentiary development is complete to the extent possible.  
VA's duty to assist is met.

II. Factual Background

No pertinent abnormalities were noted on the veteran's 
service induction examination.  His distant vision was 20/20, 
bilaterally.  A December 1968 vision test reveals that 
distant vision remained unchanged.  On service separation 
examination, there were no complaints, findings, or diagnosis 
regarding visual impairment.  Distant vision was 20/20, 
bilaterally.  

An October 2000 VA treatment record indicates the veteran had 
a retinal examination.  The diagnoses were presbyopia, 
refractive error, and diabetes mellitus.  An October 2001 VA 
treatment record indicates the veteran's eyes were examined; 
the assessment was that the veteran did not have background 
diabetic retinopathy.  

A September 2003 VA optometry record notes the veteran 
complained of needing new glasses.  The assessment included 
diabetes mellitus without background diabetic retinopathy.  

On March 2004 VA eye examination, the veteran gave a history 
of "wooden corneal foreign body" right eye during military 
service.  He had no surgery and no glaucoma.  The 
optometrist's assessment was: History of corneal foreign body 
to right eye in service with no residual ocual [sic] or 
visual effects.  Best corrected visual acuity 20/20 in both 
eye.  Diabetes Mellitus without diabetic retinopathy, 
bilaterally.

A September 2004 VA optometry record notes there were no 
changes since the last evaluation.  A November 2005 optometry 
record continued to show there was no evidence of background 
diabetic retinopathy.

At the March 2006 Travel Board hearing, the veteran stated 
that he did not know if he had diabetic retinopathy, and that 
no one ever told him that he had vision impairment due to 
diabetes mellitus.  

III. Legal Criteria and Analysis

Service connection shall be granted for any disability which 
is proximately due to, the result of, or for the degree of 
aggravation caused by, a service-connected disease or injury.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

It is neither shown nor alleged that a bilateral eye 
disability became manifested (and was incurred or aggravated) 
in service.  The veteran's only contention has been that he 
has bilateral eye disability secondary to diabetes mellitus.

Refractive error is not a disability for VA compensation 
purposes.  See 38 C.F.R. § 4.9.  

The three threshold requirements to be met to establish 
secondary service connection are: 1) There must be competent 
evidence, a medical diagnosis, of the disability for which 
service connection is sought; 2) There must be a disability 
which is already service connected; and 3) There must be 
competent evidence that establishes that the disability for 
which service connection is sought was caused or aggravated 
by the service-connected disability.

In the instant case, only the first requirement is met; the 
veteran's diabetes mellitus is service-connected.  There is 
no medical evidence of current compensable eye disability.  
On March 2004 VA eye examination the veteran's vision was 
20/20, bilaterally, no visual impairment due to diabetes was 
found; it was specifically noted that there was no diabetic 
retinopathy.  Given that there is no other medical evidence 
of record documenting current compensable eye pathology, the 
Board must conclude that the threshold requirement of 
competent evidence of current disability (for which service 
connection is sought) is not met.  In the absence of proof of 
current disability, there is no valid claim of service 
connection. Brammer v. Derwinski, 3 Vet. App. 223 (1992).


ORDER

Service connection for visual impairment claimed as due to 
diabetes mellitus is denied.

REMAND

Additional development is needed with respect to the 
remaining issues.  Regarding peripheral neuropathy, although 
an April 2004 VA examiner determined that such disability was 
not shown, at the Travel Board hearing the veteran advised 
that his hands and feet were tested in the last year or two 
at Westside VA Hospital.  Since he had not previously 
identified these evaluations, the RO did not have opportunity 
to secure related records.  As they are constructively of 
record, and may contain pertinent information, they must be 
secured.  The veteran also advised that there were pertinent 
medical records at St. Mary's Hospital, and that he would 
submit these records for consideration.  Although more than a 
year has passed since the hearing, no additional records have 
been received.  As these matters are being remanded anyway, 
such records should also be secured.

On April 2004 VA examination the examining physician opined, 
in essence, that the veteran's azotemia (kidney problems) and 
hypertension were unrelated to his diabetes because they were 
diagnosed concurrently with, or prior to, the diabetes.  
Notably, in a September 2003 treatment record a nurse 
practitioner states that the veteran's chronic renal 
insufficiency is secondary to his diabetes mellitus.  
Furthermore, the April 2004 examiner did not address whether 
or not the diabetes aggravated these disabilities.  

Finally, there is no medical opinion regarding the veteran's 
anemia.  VA treatment records from 2001 to 2004 include 
various opinions regarding the etiology of the veteran's 
anemia.  At least one treatment provider has considered it 
possibly related to chronic renal insufficiency (in which 
case the service connection claims for these two disabilities 
would be inextricably intertwined).  The matter of the 
etiology of the anemia must be resolved. 

Finally, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the U.S. Court of Appeals for Veterans Claims (Court) 
held that the notice requirements of the VCAA applied to all 
5 elements of a service connection claim (i.e., to include 
disability ratings and the effective date of award).  Here, 
the veteran was not provided notice regarding effective dates 
of awards.  Since the case is being remanded anyway, there is 
an opportunity to correct such deficiency without additional 
delay.  

Accordingly, the case is REMANDED for the following action:

1.  With respect to the disabilities that 
are the subjects of this remand, the RO 
should provide the veteran appropriate 
notice regarding disability ratings and 
effective dates of awards in accordance 
with Dingess, supra.  

2.  The veteran should be asked to 
identify all sources of evaluation and/or 
treatment he has received for the claimed 
disabilities (hypertension, peripheral 
neuropathy, kidney disorder, and anemia).  
With his cooperation (i.e., in providing 
any necessary releases), the RO should 
secure complete copies of all records of 
such treatment/evaluations from all 
sources identified.  In particular, all 
pertinent records from St. Mary's 
Hospital and Westside VA Hospital should 
be secured.

3.  The RO should then arrange for the 
veteran to be examined by an appropriate 
physician to ascertain presence, and 
nature/likely etiology of the claimed 
disabilities, i.e., hypertension, kidney 
problem, peripheral neuropathy, and 
anemia.  The veteran's claims file must 
be reviewed by the physician in 
conjunction with the examination, and all 
findings should be reported in detail.

Regarding hypertension, the physician 
(noting that the diagnosis preceded the 
diagnosis of diabetes) should opine 
whether diabetes mellitus at least as 
likely as not (i.e., a 50 % or better 
probability) aggravated such disease, and 
if so, the degree to which any such 
aggravation occurred.

Regarding kidney disability 
(azotemia/renal insufficiency), the 
examiner should determine the nature and 
likely etiology of any current kidney 
disorder, and provide an opinion as to 
whether such disorder was caused or 
aggravated by the service connected 
diabetes.  If it is determined that 
diabetes aggravated a kidney disorder, 
the examiner should opine regarding the 
degree to which this occurred.  

The examiner should also opine whether 
the veteran's anemia constitutes a 
compensable disability entity (e.g., 
iron-deficiency or pernicious anemia), 
and if so whether it is related to either 
the veteran's service connected diabetes, 
or (if a kidney disorder is found to have 
been caused or aggravated by the 
veteran's diabetes) to a kidney 
disability.  

In light of the veteran's allegations of 
continuing sensory problems in his 
extremities (and reported evaluations for 
such since it was last determined that he 
did not have peripheral neuropathy, it 
should again be determined whether or not 
he has such disability.  

The examiner must explain the rationale 
for all opinions given.

4.  The RO should then re-adjudicate 
these claims.  If any remains denied, the 
RO should issue an appropriate SSOC and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


